Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 4/28/2021, Applicant, on 7/28/2021, amended Claims 1-3, 9. Added 21-24. Cancelled 10-20.

Claims 1-9, 21-24 are now pending in this application and have been rejected below. 	


Response to Amendment
Applicant's amendments to claims 1-3, 9 are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. The 35 USC 112(b) rejections are hereby withdrawn. 

Applicant's amendments to claims 1-3, 9 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 1-3, 9 are sufficient to overcome the prior art rejections set forth in the previous action. Additionally, Examiner finds applicant’s remarks on pg10 persuasive.  The prior art rejections are hereby withdrawn. 










Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…"[D]eploying, by a computer, the rig to cause the rig to drill the wells according 
to the schedule" is a non-abstract limitation..."[D]eploying, by a computer, the rig to cause the rig to drill the wells according to the schedule" is a practical application into which any allegedly abstract claim elements are integrated...at least because this element improves the functioning of a computer, improves another technology, or uses the additional element in a meaningful way...[D]eploying, by a computer, the rig to cause the rig to drill the wells according to the schedule" is a meaningful limitation on the claims that limits the processing steps to this particular realm. It is not an end-run around the rules of patent eligibility because it is directly related to Applicant's invention and will allow a computer to deploy the rig(s) to drill the wells according to the schedule. Thus, the addition of this limitation is not a mere drafting effort intended to monopolize the exception, but is a logical step in a novel and non-obvious method that applies a specific analysis to a particular practical application...Applicant's claims recite an inventive concept that can be found in the non-conventional and non-generic arrangement of steps recited in independent claim 1...Finjan at 1306 (emphasis added). Indeed, the significantly more determination "is the search for an 'inventive concept'- something sufficient to ensure that the claim amounts to 'significantly more' than the abstract idea itself." Id. at 1303. Essentially, behavior-based virus scanning, recited in sufficient detail such that it was not merely a result being claimed, was found patent eligible, because it was an inventive technological process...” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 

In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1: deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule

Examiner notes, while “deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule” is an additional element that would integrate the abstract ideas identified in Step 2A Prong1 into a practical application. 

However, Applicant’s specification does not expressly or inherently describe, “deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule”, as required by the claims. The closest definition in Applicant’s Specification of “deploying” is “optimize rig schedule and outputting schedule”, as such, the limitation will be interpreted as outputting optimized rig schedule. Additionally, Applicant’s Specification do not in full, clear, concise, and exact terms describe a “computer”.

In view of the Applicant’s Specification, Examiner is interpreting “ deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule” as a generic computer recited at a high level of genericity performing extra-solution data output activities, i.e. outputting schedule. Thus, these additional elements are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, receiving a list of wells…, receiving fleet data, wells data, and parameters..., outputting a schedule..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving a list of wells…, receiving fleet data, wells data, and parameters..., data output – outputting a schedule...


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

Furthermore, Applicant’s specification does not expressly or inherently describe, “deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule”, as required by the claims. The closest definition in Applicant’s Specification of “deploying” is “optimize rig schedule and outputting schedule”, as such, the limitation will be interpreted as outputting optimized rig schedule. Additionally, Applicant’s Specification do not in full, clear, concise, and exact terms describe a “computer”.

Since Applicant’s Specification do not expressly or inherently describe “computer”, Examiner is interpreting the “computer” element to be a generic well-understood, routine, conventional computer. 

In view of the Applicant’s Specification, Examiner is interpreting “ deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule” as a generic computer recited at a high level of genericity performing extra-solution data output activities, i.e. outputting schedule. Thus, these additional elements are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. As such, do not amount to significantly more than the judicial exception. 

The limitations and elements are directed to abstract idea as described below with respect to the first prong of Step 2A, i.e. mental process (i.e. human receiving data and observing data, human analyzing and compare dates, human scheduling), organizing human activities (i.e. scheduling), mathematical concepts (i.e. integer problem, greedy method, weight scoring method), generally linked to 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 

Unlike in Finjan, which improves virus scan that generates a security profile identifying both hostile and potentially hostile operations, which is necessary rooted in computer and virus scanning technology. The present claims are not necessarily rooted in computer technology, since scheduling is a business problem, directed to organizing human activity, mathematical concepts, and a mental process, as analyzed in 2019 PEG Step 2A Prong 1. This business problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers.


Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-9, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites “…deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule.…”
Claim 24 recites “…deploying the rig to cause the rig to drill the wells according to the schedule.…” 

 However, Applicant’s Specification do not in full, clear, concise, and exact terms described in such a way as to reasonably convey to one skilled in the art with sufficient clarity how the claimed invention performs these claimed limitations together in combination.

"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, pursuant to the written description requirement, claim limitations must be expressly or inherently supported by the written description. See MPEP 2163.

While Applicant's Specification states “[0013] a system for optimizing a rig schedule for drilling a plurality of wells. The system includes a scheduler configured to receive fleet data, wells data, and solving parameters. The scheduler is configured to identify according to time constraints in the wells data: wells that have a beginning date of availability as ON wells, wells that have an end date but no beginning date of availability as BY wells, and wells that have no beginning or end date of availability as ADD wells. The scheduler is further configured to solve an integer problem for ON wells, a greedy method for BY wells, and a weight scoring method for ADD wells, and to output a schedule having a score, wherein the score pertains to how many of the time constraints are satisfied by the schedule. If the integer problem is not solved in a predetermined time period the scheduler is configured to implement the weight scoring method for all wells. The system also includes an optimizer configured to iteratively pass the fleet data, wells data, and solving parameters to the scheduler and to optimize based on the score. [0014] The rig scheduling problem concerns finding a schedule for a fleet of rigs given a list of potential wells to be drilled. Each rig has a capacity and time period of availability, while each well comprises a production value, a pad assignment and a time window in which it can be drilled. Operational constraints limit the number of rigs on a pad to one, and the moving and dismantling time is applicable each time a rig moves from one pad to another. Notably, a narrow or restricted time window identifies wells with strong conditions imposed by client needs.  [0113] Figure 4 is a schematic diagram 10 illustrating systems and methods for optimizing rig scheduling according to embodiments of the present disclosure. To schedule a rig fleet certain characteristics are identified and an order of priority is assigned to the characteristics [0201] Figure 6 is a schematic block diagram showing a method 40 according to embodiments of the present disclosure. At 42 parameters are collected. The parameters can be any salient parameter and includes fleet data and well data. The fleet data pertains to the fleet of rigs, the capacity, availability, cost of operating, moving, hiring the rigs, etc. Wells data includes time constraints for the wells. [0252] The systems and methods of the present disclosure are directed to new approaches to the rig scheduling problem based on a number of decomposition and approximation schemes. Many algorithms were described and combined into a composite procedure with the aim of addressing the satisfiable conditions while maximizing the production value of the selected wells.” 

Applicant’s specification does not expressly or inherently describe, “deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule”, as required by the claims. The closest definition in Applicant’s Specification of “deploying” is “optimize rig schedule and outputting schedule”, as such, the limitation will be interpreted as outputting optimized rig schedule. Additionally, Applicant’s Specification do not in full, clear, concise, and exact terms describe a “computer”. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 24) recite, “A method, comprising: 
receiving a list of wells to be drilled; 
dividing the wells into ON wells which have a specific start date of drilling availability, BY wells which have a fixed end date of drilling availability but no start date of drilling availability, and ADD wells which have no start or end data of drilling availability; 
receiving fleet data, wells data, and parameters, wherein the parameters include a time horizon for the drilling operation; 
attempting to solve an integer problem according to the ON wells; 
if the integer problem is solved, implementing a greedy method for BY wells and a weight scoring method for ADD wells, wherein the weight scoring method yields an output that is a function of a selected one of the wells to be drilled, an earliest day that a rig is available, and an earliest day to drill the selected well with the rig; 
if the integer problem is not solved, implementing the weight scoring method for all wells; 
outputting a schedule for the rig and the wells; and 
....”

Analyzing under Step 2A, Prong 1:
receiving a list of wells to be drilled; dividing the wells into ON wells which have a specific start date of drilling availability, BY wells which have a fixed end date of drilling availability but no start date of drilling availability, and ADD wells which have no start or end data of drilling availability; receiving fleet data, wells data, and parameters, wherein the parameters include a time horizon for the drilling operation; attempting to solve an integer problem according to the ON wells; if the integer problem is solved, implementing a greedy method for BY wells and a weight scoring method for ADD wells, wherein the weight scoring method yields an output that is a function of a selected one of the wells to be drilled, an earliest day that a rig is available, and an earliest day to drill the selected well with the rig; if the integer problem is not solved, implementing the weight scoring method for all wells; 
outputting a schedule for the rig and the wells…, under the broadest reasonable interpretation, can include a human reasonably using their mind with pen and paper to, ...receiving a list of wells to be drilled; dividing the wells into ON wells which have a specific start date of drilling availability, BY wells which have a fixed end date of drilling availability but no start date of drilling availability, and ADD wells which have no start or end data of drilling availability; receiving fleet data, wells data, and parameters, wherein the parameters include a time horizon for the drilling operation; attempting to solve an integer problem according to the ON wells; if the integer problem is solved, implementing a greedy method for BY wells and a weight scoring method for ADD wells, wherein the weight scoring method yields an output that is a function of a selected one of the wells to be drilled, an earliest day that a rig is available, and an earliest day to drill the selected well with the rig; if the integer problem is not solved, implementing the weight scoring method for all wells; outputting a schedule for the rig and the wells…; therefore, the claims are directed to a mental process. 

Further, …receiving a list of wells to be drilled; ... receiving fleet data, wells data, and parameters, wherein the parameters include a time horizon for the drilling operation; ... outputting a schedule for the rig and the wells…, under the broadest reasonable interpretation, includes a scheduling drilling operations for rigs and wells that include human operators, therefore it is managing personal behavior or relationships or interactions between people. Further, scheduling is a fundamental economic practice and commercial interaction.  Thus, the claims are directed to certain methods of organizing human activity. 

Further, dividing the wells into ON wells which have a specific start date of drilling availability, BY wells which have a fixed end date of drilling availability but no start date of drilling availability, and ADD wells which have no start or end data of drilling availability; receiving fleet data, wells data, and parameters, wherein the parameters include a time horizon for the drilling operation; attempting to solve an integer problem according to the ON wells; if the integer problem is solved, implementing a greedy method for BY wells and a weight scoring method for ADD wells, wherein the weight scoring method yields an output that is a function of a selected one of the wells to be drilled, an earliest day that a rig is available, and an earliest day to drill the selected well with the rig; if the integer problem is not solved, implementing the weight scoring method for all wells; outputting a schedule for the rig and the wells...,  is mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 

In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1: deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule

deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule” is an additional element that would integrate the abstract ideas identified in Step 2A Prong1 into a practical application. 

However, Applicant’s specification does not expressly or inherently describe, “deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule”, as required by the claims. The closest definition in Applicant’s Specification of “deploying” is “optimize rig schedule and outputting schedule”, as such, the limitation will be interpreted as outputting optimized rig schedule. Additionally, Applicant’s Specification do not in full, clear, concise, and exact terms describe a “computer”.

In view of the Applicant’s Specification, Examiner is interpreting “ deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule” as a generic computer recited at a high level of genericity performing extra-solution data output activities, i.e. outputting schedule. Thus, these additional elements are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, receiving a list of wells…, receiving fleet data, wells data, and parameters..., outputting a schedule..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving a list of wells…, receiving fleet data, wells data, and parameters..., data output – outputting a schedule...


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 


Furthermore, Applicant’s specification does not expressly or inherently describe, “deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule”, as required by the claims. The closest definition in Applicant’s Specification of “deploying” is “optimize rig schedule and outputting schedule”, as such, the limitation will be interpreted as outputting optimized rig schedule. Additionally, Applicant’s Specification do not in full, clear, concise, and exact terms describe a “computer”.

Since Applicant’s Specification do not expressly or inherently describe “computer”, Examiner is interpreting the “computer” element to be a generic well-understood, routine, conventional computer. 

In view of the Applicant’s Specification, Examiner is interpreting “ deploying, by a computer, the rig to cause the rig to drill the wells according to the schedule” as a generic computer recited at a high level of genericity performing extra-solution data output activities, i.e. outputting schedule. Thus, these additional elements are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. As such, do not amount to significantly more than the judicial exception. 

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 


Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea. Thus, the elements of the claims, considered claims 1-9, 21-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Perez2, 5/29/2018, “Optimizing Workover Rig Fleet Sizing and Scheduling Using Deterministic and Stochastic Programming Models”, We present deterministic and stochastic programming models for the workover rig problem, one of the most challenging problems in the oil industry. In the deterministic approach, an integer linear programming model is used to determine the rig fleet size and schedule needed to service wells while maximizing oil production and minimizing rig usage cost. The stochastic approach is an extension of the deterministic method and relies on a two-stage stochastic programming model to define the optimal rig fleet size considering uncertainty in the intervention time. In this approach, different scenario-generation methods are compared. Several experiments were performed using instances based on real-world problems. The results suggest that the proposed methodology can be used to solve large instances and produces quality solutions in computationally reasonable times

Bassi2, 10/25/2012, “Planning and scheduling a fleet of rigs using simulation–optimization”, Some of the most important and expensive activities in the oil field development and production phases relate to using rigs. These can be used for drilling wells, or for maintenance activities. As rigs are usually scarce compared to the number of wells requiring service, a schedule of wells to be drilled or repaired must be devised. The objective is to minimize opportunity costs within certain operating constraints. This paper present the first stochastic approach to deals with the problem of planning and scheduling a fleet of offshore oil rigs, where the service time is assumed being uncertain. A simulation–optimization method is used to generate ‘‘expected solutions’’ and performance measures for rigs, as well as statistics about well allocation to rigs. The methodology can be used in two different ways – to schedule an existing fleet of rigs or to scale the size of the fleet – both contemplating the uncertain nature of the problem. The method’s expected results include performance measures for each rig, expected delay for a well to be served, the expected schedule of rigs, and a distribution of the well servicing order. The experiments based on real situations demonstrate the effectiveness of the simulation–optimization approach.

Santos, 6/26/2018, “Mathematical Programming Models andLocal Search Algorithms for the Offshore Rig Scheduling Problem”, The offshore exploration & production (E&P) of Oil & Gas involves several complex and important operations and relies, mostly, in the use of rigs, a scarce and costly resource that oil companies need to properly plan and schedule. In the literature, this decision is called the Rig Scheduling Problem (RSP). However, there is not any study related to offshore wells and drilling activities with realistic objective functions. Aiming to fulfill this gap, this dissertation studies a rig scheduling problem of a real offshore company and proposes a matheuristic approach to determine a rigs fleet and schedule that minimizes the budget. Two mathematical models – one for rigs fleet minimization and another one that minimizes the rigs budget – and several heuristics – using local search (LS) and variable neighborhood descent (VND) algorithms with three neighborhood structures and also constructive methods – were developed and tested in two instances based on real data of the studied company. In the small instance, the programming model found slightly better solutions than the heuristic, despite requiring more computational effort. Nevertheless, in the large instance, the mathematical programming solutions present large gaps (over 11%) and an elevated computational time (at least 12 hours), while the heuristics can find similar (or even better) solutions in a shorter time (minutes), having 70 of 156 heuristics outperformed the mathematical models. Last, the matheuristic combination of the simplest mathematical model with the heuristics has found the best known solutions (BKS) of the large instance with a moderate computational effort.

Perez, 8/9/2016, “A NEW MATHEMATICAL MODEL FOR THEWORKOVER RIG SCHEDULING PROBLEM”, One of the most important activities in the oil and gas industry is the intervention in wells for maintenance services, which is necessary to ensure the constant production of oil. These interventions are carried out by workover rigs. Thus, the Workover Rig Scheduling Problem (WRSP) consists of finding the best schedule to service the wells while considering the limited number of rigs with the objective of minimizing the total production loss. In this study, a 0-1 integer linear programming model capable of efficiently solving the WRSP with a homogeneous fleet of rigs is proposed. Computational experiments were carried out using instances based on real cases in Brazil to compare the results obtained by the proposed model with the results reported by other methods. The proposedmodel was capable of solving all instances considered in a reduced computational time, including the large instances for which only approximate solutions were presently known.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623